IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 17, 2009
                                     No. 09-60195
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ROBERT PORTER, JR.,

                                                   Plaintiff-Appellant

v.

MARK CARPENTER, Police Officer, Bolivar County Sheriff Department; JEFF
JOEL, Police Officer, Bolivar County Sheriff Department; SOUTHERN
WRECKER SERVICE; JOE PHILLIPS, Cleveland Wrecker Service; JERRY
PHILLIPS, Cleveland Wrecker Service,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 2:08-CV-88


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Robert Porter, Jr., Mississippi prisoner # 79579, moves this court for leave
to proceed in forma pauperis (IFP) on his appeal of the dismissal of his 42 U.S.C.
§ 1983 complaint as frivolous. The district court denied leave to appeal IFP and
certified that the appeal was not taken in good faith pursuant to 28 U.S.C.
§ 1915(a)(3) and F ED. R. A PP. P. 24(a)(3). By moving to proceed IFP in this court,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 09-60195

Porter is challenging the district court’s certification that the appeal is not taken
in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.1997).
      Porter asserts that the search of his vehicle violated his constitutional
rights because no search warrant was issued and because he was no longer near
the vehicle when it was searched. Porter, who alleged that the defendants were
negligent, fails to show that the district court erred in dismissing his civil rights
action. See Adames v. Perez, 331 F.3d 508, 514 (5th Cir. 2003).
      Porter also contends that he was a pretrial detainee rather than a prisoner
and that the district court therefore erred in determining that his claim should
be dismissed on grounds that Mississippi provides an adequate post-deprivation
remedy for the confiscation of prisoner property. Porter’s argument fails to show
that the district court erred in dismissing his action. See Nickens v. Melton, 38
F.3d 183, 185-86 (5th Cir. 1994).
      Porter has not demonstrated that he will raise a nonfrivolous issue on
appeal. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Accordingly,
his motion to proceed IFP is denied. See Baugh, 117 F.3d at 202. His appeal is
dismissed as frivolous. See 5 TH C IR. R. 42.2.
      The district court’s dismissal of Porter’s complaint as frivolous and the
dismissal of this appeal as frivolous count as strikes for purposes of § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996). Porter is
cautioned that if he accumulates three strikes under § 1915(g), he will not be
able to proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                         2